Citation Nr: 9911630	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-27 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a disability 
manifested by chronic headaches.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  He is a Vietnam era veteran and a recipient of 
three Purple Heart medals for wounds received in action while 
serving in the Republic of Vietnam.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  It has not been objectively demonstrated that a stomach 
disability is currently manifested and that that disability 
had its onset during, or is in any way causally related to, 
service. 

2.  It has not been objectively demonstrated that PTSD is 
currently manifested and that that disability had its onset 
during, or is in any way causally related to, service and/or 
to any inservice events, to include the events for which the 
veteran was eventually awarded three Purple Heart medals.

3.  It has not been objectively shown that the disability 
manifested by chronic headaches, first diagnosed 
approximately 26 years after the veteran's separation from 
active duty, had its onset during service or is in any way 
causally related to service.

4.  It has not been objectively shown that the back 
disability that was first diagnosed approximately 27 years 
after the veteran's separation from active duty had its onset 
during service or is in any way causally related to service.

5.  It has not been objectively shown that the neck 
disability that was first diagnosed approximately 20 years 
after the veteran's separation from active duty had its onset 
during service or is in any way causally related to service.


CONCLUSIONS OF LAW

1.  The veteran has failed to submit a claim of entitlement 
to service connection for a stomach disability that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The veteran has failed to submit a claim of entitlement 
to service connection for PTSD that is well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has failed to submit a claim of entitlement 
to service connection for a disability manifested by chronic 
headaches that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has failed to submit a claim of entitlement 
to service connection for a back disability that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran has failed to submit a claim of entitlement 
to service connection for a neck disability that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

First issue
Entitlement to service connection for a stomach disability:

The veteran contends that service connection for a stomach 
disability is warranted because this disability had its onset 
during service and is currently manifested.  At an RO hearing 
that was conducted in December 1996, he explained that his 
stomach problems started in March 1967 and that they 
essentially consisted of his throwing up everything he ate 
other than fruit cocktail.

The service medical records reveal no evidence of stomach 
problems, or a stomach disability, at any time.  They also 
reveal that, on his medical examination for separation in 
April 1969, the veteran's abdomen and viscera were clinically 
evaluated as normal.

None of the private and VA medical records in the file 
reveals a diagnosis of a stomach disability and, in fact, the 
reports of VA general medical examinations that were 
conducted in December 1993 and April 1996, as well as the 
report of a VA medical examination that was conducted in 
October 1996, pursuant to an admission
for the treatment of continuous polysubstance (alcohol, 
cocaine, marijuana and opioids) dependence, all reveal 
negative examinations of the veteran's abdomen and digestive 
system, with normal active bowel sounds, a flat, soft and 
nontender abdomen and no hepatosplenomegaly.  During that 
admission, which, according to a VA discharge summary dated 
in November 1996, lasted for almost a month, there was a 
reference to a history of alcoholic gastritis but no actual 
diagnosis of any stomach "disability."

As shown above, none of the Caluza criteria for the 
submission of a well grounded claim for service connection 
have been met, as there is no competent medical evidence in 
the record demonstrating that the claimed, but unconfirmed, 
stomach disability had its onset during, or is in any way 
causally related to, service.

In view of the above, the Board concludes that the veteran 
has failed to meet his initial duty to submit a claim for 
service connection for a stomach disability that is 
plausible, well grounded or capable of substantiation.  His 
failure to do so translates into a lack of a duty to further 
assist him and also means that the Board has not acquired 
jurisdiction over the claim, which must be denied.

Second Issue
Entitlement to service connection for PTSD:

The veteran contends that service connection for PTSD is 
warranted because this disability had its onset during 
service and is currently manifested.  At the December 1996 RO 
hearing, he also indicated that he had been diagnosed with 
PTSD, but that he had been told that "there's nothing they 
can do about it," that he did not know what doctors he had 
seen for this disability and that he did not think that he 
was currently receiving medical treatment for PTSD.

As noted earlier, the record shows that the veteran is a 
Vietnam era veteran and that he has been awarded three Purple 
Heart medals for wounds received in action.  However, the 
veteran has never described any specific claimed stressors 
but has instead made general and vague references to the 
stressful circumstances surrounding his Vietnam experience.  
Additionally, the service medical records reveal no evidence 
of any psychiatric difficulties or diagnoses at any time, but 
do show a normal psychiatric evaluation on separation.

No medical diagnosis of PTSD is of record, either, and, in 
fact, two VA medical reports, dated in April 1996 and August 
1997, actually confirm that such a diagnosis is not 
warranted.  According to the April 1996 report, which 
reflects the results of a VA PTSD examination, the veteran 
spoke of memories of being in battle and having lost friends, 
but he did not report any specific inservice events to which 
he had attributed any mental, emotional or psychiatric 
problems.  He also denied any history of psychiatric 
hospitalization or treatment, although he did say that he was 
constantly jumping and that he had occasional nightmares.  
The mental status evaluation for PTSD purposes was negative, 
with no paranoid or psychotic ideations, no evidence of 
somatic or other delusions, good judgment, no cognitive or 
memory deficits and no hallucinations.  Dysthymia and codeine 
dependence were diagnosed and the psychiatrist stated that he 
had found no evidence of PTSD, as there was no evidence of 
anxiety, hypervigilance, hyperadrenergic symptoms, avoidance, 
flashbacks, intrusive thoughts or regular nightmares, 
withdrawal or other symptoms of PTSD but, primarily, chronic 
pain, which was severe and was what actually prevented the 
veteran from working.

According to the August 1997 VA report, which is, in essence, 
an addendum to the April 1996 VA report, the same VA 
psychiatrist was asked to determine whether a PTSD diagnosis 
would now be warranted under the most recent (fourth) edition 
of the American Psychiatric Association's Diagnostic 
Statistical Manual (the DSM-IV), as required by the 
applicable VA regulations, recently amended.  (See, in this 
regard, 38 C.F.R. § 4.125(a) (1998).)  The psychiatrist 
explained that he had reviewed the evidence of record, to 
include the aforementioned VA discharge summary reflecting 
the VA hospitalization of October/November 1996, but that he 
"did not make a diagnosis of PTSD under [the] DSM-III-R [at 
that time] and [still saw] no reason to consider a diagnosis 
of PTSD under [the] DSM-IV."

It must be noted that none of the VA and private medical 
records in the file, to include the records reflecting the 
October/November 1996 VA hospitalization for the treatment of 
polysubstance dependence, reveals any complaints that could 
be thought of as PTSD symptoms.

Eligibility for a PTSD service-connection award requires the 
presence of the following three elements:  (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed inservice 
stressor.  See, 38 C.F.R. § 3.304(f) (1998); see also, 
Zarycki v. Brown, 6 Vet. App. 91 (1993), and Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Additionally, if the 
veteran is shown to be a combat veteran, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated by combat will be accepted as sufficient proof of 
service connection, as long as it is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, every reasonable doubt shall be resolved in favor of the 
veteran. 
See, 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)) 
(1998); see also, Zarycki, and Cohen.

The Board certainly acknowledges the fact that the veteran 
served and was wounded in action in the Republic of Vietnam.  
However, as shown above, none of the Caluza criteria for the 
submission of a well grounded claim for service connection 
for PTSD have been met, as there is no competent medical 
evidence in the record demonstrating that the claimed, but 
never diagnosed, PTSD had its onset during, or is in any way 
causally related to, service and/or to any inservice events, 
to include the events for which the veteran was eventually 
awarded three Purple Heart medals.  The veteran's allegations 
of record to the effect that he has been diagnosed with PTSD 
have no support in the record, as, again, the Board has not 
found in the file a single, clear medical diagnosis of such a 
disability and a VA psychiatrist has specifically said that 
he has found no objective evidence that would warrant such a 
diagnosis.

In view of the above, the Board concludes that the veteran 
has failed to meet his initial duty to submit a claim for 
service connection for PTSD that is plausible, well grounded 
or capable of substantiation.  His failure to do so 
translates into a lack of a duty to further assist him and 
also means that the Board has not acquired jurisdiction over 
the claim, which must be denied.

Third Issue
Entitlement to service connection for a disability manifested 
by chronic headaches:

The veteran contends that service connection for a disability 
manifested by chronic headaches is warranted because this 
disability had its onset during service and is currently 
manifested.  He also said, at the December 1996 RO hearing, 
that he had had the headaches since March 1967 and that he 
got treatment for them every time he went to the hospital, in 
the form of Codeine and Ibuprofen.

The service medical records reveal no complaints of 
headaches, or a diagnosis of a disability manifested by 
chronic headaches, at any time.  They also reveal that, on 
separation, the veteran's head and neurological system were 
evaluated as normal.

According to a private medical record dated in April 1987, 
the veteran had a motor vehicle accident (MVA) nine years 
before (i.e., sometime in 1978) and had had problems with 
muscular soreness in the head and neck region since that 
time.  The assessment was listed as muscular soreness in the 
head and neck region.

According to the report of the December 1993 VA general 
medical examination, the veteran said that he lost his left 
eye "in an MVA, since his days in service."  On 
examination, the head was normal but it was noted that there 
were residuals of the MVA, in the form of tissue and bony 
loss in the left orbital area, as well as the absence of the 
left eye.  An X-Ray of his skull revealed a 0.5 cm. rounded 
density in the region of the occipital bone on a lateral 
view, of uncertain etiology, but there was no evidence of a 
lytic lesion and paranasal sinuses were clear.

The report of the April 1996 VA general medical examination 
reveals that the veteran provided a 29-year history of 
chronic headaches in the form of pressure on his forehead, 
which waxed and waned and was associated with pastel colors 
and red and blue colors in his visual fields, but with no 
nausea, vomiting or dizziness.  The veteran also said that he 
was diagnosed with analgesic rebound headaches by VA in May 
1995 and that it was felt that some of the pain might be due 
to a jaw fracture that occurred during an MVA that occurred 
18 years before and the arthritis in the cervical spine.  The 
examination of the cranial nerves and cerebellum was 
negative, the head was felt to be normocephalic and the 
diagnosis was listed as chronic headache, secondary to muscle 
contracture and analgesic rebound.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, because a disability 
manifested by chronic headaches has been diagnosed.  However, 
the two remaining Caluza criteria have not been met, as there 
is no competent medical evidence in the record demonstrating 
that the diagnosed disability, which was first diagnosed in 
1995, approximately 26 years after service, had its onset 
during, or is in any way causally related to, service.  In 
fact, the evidence of record only points towards a post-
service cause and date of onset, namely, the MVA that the 
veteran reportedly had sometime in 1978 (still nine years 
after service), after which he reportedly started suffering 
from muscular soreness in the head and neck region.

In view of the above, the Board concludes that the veteran 
has failed to meet his initial duty to submit a claim for 
service connection for a disability manifested by chronic 
headaches that is plausible, well grounded or capable of 
substantiation.  His failure to do so translates into a lack 
of a duty to further assist him and also means that the Board 
has not acquired jurisdiction over the claim, which must be 
denied.


Fourth and Fifth Issues
Entitlement to service connection for back and neck 
disabilities:

The veteran contends that service connection for back and 
neck disabilities is warranted because these disabilities had 
their onset during service and are currently manifested.  He 
also said, at the December 1996 RO hearing, that he didn't 
know what happened to his back, that he had had back problems 
for "at least 20, 28, 29 years," that he thought that he 
was treated for his back problems during service, but was not 
sure, that he was hospitalized during service and that he 
never knew "until today" what caused his back to hurt.  He 
also acknowledged having been involved in an MVA after 
service but said that he did not suffer any ill effect to his 
back as a result of this accident.  He further said that he 
injured his neck also in service but that he did not remember 
how many times he was seen at the dispensary or at any other 
medical facility for his neck problems.

The service medical records, including those reflecting 
medical treatment for the fragment wounds to the face, hands 
and right shoulder the residuals of which the veteran was 
thereafter service-connected for, are entirely silent as to 
any complaints of back or neck problems or a diagnosis of a 
back or neck disability.  They also reveal that, on his 
medical examination for separation, the veteran's neck, spine 
and other musculoskeletal systems were all clinically 
evaluated as normal.

The earliest competent medical evidence showing any problems 
with the back and neck is contained in private medical 
records that were dated in December 1973, more than four 
years after the veteran's separation from active military 
service.  According to these records, the veteran provided a 
four-day history of back pain, radiating down to the legs, 
that had started when he was changing tires.  The 
examination, however, was entirely normal and X-Rays of the 
lower back obtained at that time, which revealed no evidence 
of fracture, bone destruction or other changes, as well as 
well-maintained intervertebral spaces, were interpreted as 
"not remarkable."  It was noted that the veteran had had 
"some problem such as this in the past but not as severe."
 
According to an August 1981 private medical record, the 
veteran suffered a bruise about the left pretibial area after 
"[a] car backed into him today."

As noted earlier, an April 1987 private medical record 
reveals that the veteran said that he had an MVA sometime in 
1978 that had caused him problems with muscular soreness in 
the head and neck region.  Also, a private medical record 
dated in May 1989 reveals that the veteran, who worked for a 
rental car company, complained of pain in the right upper 
back and neck secondary to another MVA in which he was hit 
"head on" by a car going fairly slowly when he was slowly 
pulling a car out of a parking lot.  The assessment was 
listed as neck and wrist strain and X-Rays of the cervical 
spine revealed a normal curvature and alignment, maintained 
heights of the bodies and widths of the disc spaces, intact 
posterior bony processes and only mild anterior spurring at 
the C3 and C5 levels.

Private medical records also dated in May 1989 reflect 
medical treatment for the complaints of neck and upper back 
pain, secondary to the MVA occurred earlier in the same 
month, while a June 1989 private medical record reveals, 
again, similar complaints and the examiner's comment to the 
effect that "[t]his gentleman really has very little in the 
way of significant objective findings" other than some 
degenerative changes in the cervical spine.

The reports of VA X-Rays obtained in December 1993 confirm 
the presence of degenerative changes in the cervical spine 
and also reveal a normal lumbosacral spine, with no evidence 
of misalignment and only an osteolytic density in both sides 
of the femoral neck, laterally, which was felt to most likely 
represent a congenital variant or a benign bony lesion.

The reports of VA X-Rays obtained in April 1996 again confirm 
the presence of degenerative changes in the cervical spine, 
as well as the loss of the normal cervical lordosis.  They 
also reveal, for the first time, the presence of mild 
degenerative changes at few levels of the lumbosacral pine 
and an apparently partially sacralized fifth non-rib bearing 
lumbar vertebral body.

Finally, in a May 1996 statement that was submitted for 
Social Security purposes, a private physician confirmed the 
fact that the veteran had problems with his dorsolumbar 
spine, including pain radiating into the left lower 
extremity.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, because both back and neck 
disabilities have been diagnosed.  However, the two remaining 
Caluza criteria have not been met, as there is no competent 
medical evidence in the record demonstrating that the 
diagnosed back and neck disabilities, which were first 
diagnosed 27 and 20 years after service, respectively, had 
their onset during, or are in any way causally related to, 
service.  In fact, the evidence of record clearly points 
towards post-service causes and dates of onset, namely, the 
two MVAs that the veteran reportedly had in 1978 and 1989 
(but particularly the one in 1989), after both of which he 
started complaining of neck and back pain.

In view of the above, the Board concludes that the veteran 
has failed to meet his initial duty to submit claims for 
service connection for back and neck disabilities that are 
plausible, well grounded or capable of substantiation.  His 
failure to do so translates into a lack of a duty to further 
assist him and also means that the Board has not acquired 
jurisdiction over the claims, which must be denied.

Final considerations pertaining to the five claims hereby on 
appeal:

It must be noted that, in deciding the present appeal, the 
Board has reviewed all the pertinent evidence in the record, 
to include the photocopies reflecting two denials of a claim 
for disability benefits by the Social Security 
Administration, in June 1995 and July 1996, as this evidence, 
while not controlling for VA purposes, is generally 
considered pertinent to the adjudication of a claim for VA 
benefits.  See, in this regard, Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).

Finally, the Board must note that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish well-grounded claims for service 
connection.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claims.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

1.  Service connection for a stomach disability is denied. 

2.  Service connection for PTSD is denied.

3.  Service connection for a disability manifested by chronic 
headaches is denied.

4.  Service connection for a back disability is denied.

5.  Service connection for a neck disability is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

